Exhibit LOCK-UP AGREEMENT This LOCK-UP AGREEMENT (the “Agreement”) is made as of the 19th day of November, 2009, by Philip Mann (the “Holder”), in connection with his or its ownership of shares of Alamo Energy Corp., a Nevada corporation (the “Company”). RECITALS A.WHEREAS, the Company requires substantial additional funds to effectuate its business plan; B.WHEREAS, the Company has negotiated certain terms with one or more investors, who require the execution of this Agreement as a condition precedent to their providing funds to the Company; C.WHEREAS, the holder is willing to enter into this Agreement in connection with such investment on the terms provided herein; NOW, THEREFORE, IN CONSIDERATION OF THESE PRESENTS AND FOR SUCH OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE HOLDER AGREES AS FOLLOWS: 1.
